Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Written Description
Claims 11-17, and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 
Claim 57, lines 4-7, recites “a solid film that directly adheres beads to the solid surface, at least some of said beads remaining adhered during the performance of the assay, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature, but solidifies after application to the solid surface without the subsequent addition of a cross-linker…”
	Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. The only compositions disclosed by Applicant for the solid film that has these properties appear to be disclosed in paragraphs 0031 and 0124 of the specification, and more generically in paragraph 0030. However the “solid film” recited in claims 11, 57, and 58 encompass any composition that has the claimed properties, including compositions that are not disclosed by Applicant. Therefore, to the extent that the scope of the claimed composition encompasses compositions that are not disclosed by Applicant’s specification, the claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In other words, while Applicant may have described in the specification certain compositions (such as in paragraph 0124) such that these compositions meet the written description requirement, the scope of Applicants claims are much broader and do not meet the written description requirement for compositions not disclosed by Applicants. The compositions disclosed in paragraphs 0031 and 0124 for example includes the category of a carbohydrate and a protein, and Applicant has given specific examples of a carbohydrate and a protein. Applicant also indicated in paragraph 0124 that not all proteins promote the adherence of beads. In other words, some proteins may promote the adherence of beads, but Applicant has indicated only a couple examples. Applicant’s claims however encompass any proteins, and in fact encompass any substance that meet the described property since the claims merely recite a solid film that adheres beads at a temperature of greater than 60 degrees Centigrade (as recited in claims 11 and 58) or that is liquid at room temperature but solidifies after application to a solid surface without the subsequent addition of a cross-linker (as recited in claim 57).
Examiner emphasizes that it is the scope of Applicant’s claims that fail to meet the written description requirement.
	Also, as to the composition of the material that forms the solid film, Examiner notes that the examples in the specification is not clear as to what reagents form a composition that meets the properties recited in claims 11, 57, and 58. For example, must it include all the reagent categories of a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, disclosed in paragraph 0031, or is only a subset needed?
	Paragraphs 0030 and 0031 discloses some reagents, but the disclosures are still not clear.
	More specifically, paragraph 0030 of the specification discloses the following:
	“In another aspect, a solution can include a carbohydrate, a protein, and solubilized collagen wherein the solution solidifies after application to a solid surface so that particles suspended in the solution are adhered to the solid surface.” Emphasis added.
Furthermore, paragraph 0031 discloses the following:
“In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher. In certain embodiments, the carbohydrate can be glycogen, methyl cellulose, trehalose, chitosan, or an alginate. In certain embodiments, the protein can be keyhole limpet hemocyanin, glutathione-S-transferase, or gamma globulin. In certain embodiments, the collagen can be solubilized type 1 or solubilized type 4 collagen. In certain embodiments, the solution can include a non-ionic detergent. In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in an organic solvent.” Emphasis added.
Therefore, Applicant discloses in paragraph 0031 an example of a composition comprising a carbohydrate, a protein, and a solubilized collagen as reagents that together form the solid film, and includes some examples of specific types of carbohydrates, protein, or collagen that can be used. But it is not clear if each of these categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the solid film with the claimed properties. 
Paragraph 0124 also recites specific examples of a carbohydrate, specific examples of a protein, and specific examples of a collagen that meet the solid film as claimed by Applicant (see paragraphs 0125-0127.) But likewise, it is unclear if each of the categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the claimed solid film.
Likewise, paragraph 0123 discloses categories that are optimal for the liquid matrix solution, but it is not clear whether all categories are needed to constitute Applicants claimed solid film, or if any subset can form the claimed solid film.
More specifically, paragraph 0123 discloses the following
“The liquid matrix solution optimally comprises five distinct components: a
carbohydrate, protein, solubilized collagen, a non-ionic detergent, and an anti-microbial preservative. For all of these components, there is a range of suitable concentrations. An exemplary concentration is provided for each.” (Emphasis added). 
In any case, each of these categories of reagents are broad, especially the categories of a carbohydrate and protein. Applicant’s claims are broad, especially in comparison to the few specific examples given in Applicant’s specification of a specific carbohydrate or a specific protein that can form the recited solid film.



Enablement
Claims 11-17 and 57-58 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the composition forming the solid film as disclosed in paragraphs 0030, 0031, and 0124-127, does not reasonably provide enablement for a “solid film” recited in claims 11, 57, and 58 that encompass any composition is not disclosed by Applicant.
  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining whether a disclosure would require undue experimentation include (1) the nature of the invention, (2) the state of the prior art, (3) the predictability or lack thereof in the art, (4) the amount of direction or guidance present, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the relative skill of those in the art, and (8) the breadth of the claims.
The nature of the invention – The invention in claims 11 and 58 is directed toward an assay
device comprising, among other things, a solid film that has a property of having the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade. Claim 57 is directed toward an assay device comprising, among other things, a solid film having a property of having the beads solidify after application to the solid surface without the subsequent addition of a cross-linker
State of the prior art—The prior art discloses a solid film with attached beads/particles with 
immobilized reagents for use in an assay.
The predictability or lack thereof of in the art – it is not predictable that the solid film may
comprise any material, nor even any combination of materials disclosed by Applicant in the specification. For example, it is not predictable that any protein will promote adherence of beads. Applicant also discloses in paragraph 0124 that not all proteins promote adherence of beads. Examiner notes that this is true for carbohydrates as well. Applicant also lists categories of reagents in paragraphs 0123, and it is likewise not predictable that any of these reagents by themselves or in combination promote adherence of beads in the manner recited in Applicant’s claims.
4)   The amount of direction or guidance present-- there is no clear indication in the specification as to what specific reagents must be in the composition of the solid film in order to have the properties recited in claims 11, 57, and 58. Paragraphs 0030-0031 and 0124-127 discloses some reagents, but the disclosures are still not clear (see the next section below). In any case, the scope of Applicant’s claims encompass broad categories (such as those recited in paragraph 0123, i.e., carbohydrate, protein, solubilized collagen, a non-ionic detergent, and an anti-microbial preservative), but Applicant has only given a few specific examples within those categories. Moreover, Applicant’s claims do not even limit the solid film to a composition comprised of reagents in those categories in paragraph 0123. Thus the scope of the claims are very broad in comparison to the few examples given. 

The presence or absence of working examples – There are some working examples
of compositions which produce the film having the properties recited in claims 11, 57, and 58 (see paragraphs 0030-0031, and 0124-0127 of the specification). However, the scope of claims 11, 57, and 58 are not limited to those compositions. 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 
Claim 57, lines 4-7, recites “a solid film that directly adheres beads to the solid surface, at least some of said beads remaining adhered during the performance of the assay, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature, but solidifies after application to the solid surface without the subsequent addition of a cross-linker…”
	Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. The only compositions disclosed by Applicant for the solid film that has these properties appear to be disclosed in paragraphs 0031 and 0124 of the specification, and more generically in paragraph 0030. However the “solid film” recited in claims 11, 57, and 58 encompass any composition that has the claimed properties, including compositions that are not disclosed by Applicant. Therefore, to the extent that the scope of the claimed composition encompasses compositions that are not disclosed by Applicant’s specification, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In other words, while Applicant’s claims are enable for certain compositions (such as those specific reagents disclosed in paragraph 0124, the scope of Applicants claims are much broader and do not meet the enablement requirement for compositions not disclosed by Applicants. The compositions disclosed in paragraphs 0031 and 0124 for example includes the category of a carbohydrate and a protein, and Applicant has given specific examples of a carbohydrate and a protein. Applicant also indicated in paragraph 0124 that not all proteins promote the adherence of beads. In other words, some proteins may promote the adherence of beads, but Applicant has indicated only a couple examples. Applicant’s claims however encompass any proteins, and in fact encompass any substance that meet the described property since the claims merely recite a solid film that adheres beads at a temperature of greater than 60 degrees Centigrade (as recited in claims 11 and 58) or that is liquid at room temperature but solidifies after application to a solid surface without the subsequent addition of a cross-linker (as recited in claim 57). However there is no indication in Applicant’s specification that any substances work to make the claimed solid film, other than those specific reagents that are disclosed. 
Examiner emphasizes that it is the scope of Applicant’s claims that fail to meet the enablement requirement.
	Also, as to the composition of the material that forms the solid film, Examiner notes that the examples in the specification is not clear as to what reagents form a composition that meets the properties recited in claims 11, 57, and 58. For example, must it include all the reagent categories of a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, disclosed in paragraph 0031, or is only a subset needed?
	Paragraphs 0030 and 0031 discloses some reagents, but the disclosures are still not clear.
	More specifically, paragraph 0030 of the specification discloses the following:
	“In another aspect, a solution can include a carbohydrate, a protein, and solubilized collagen wherein the solution solidifies after application to a solid surface so that particles suspended in the solution are adhered to the solid surface.” Emphasis added.
Furthermore, paragraph 0031 discloses the following:
“In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher. In certain embodiments, the carbohydrate can be glycogen, methyl cellulose, trehalose, chitosan, or an alginate. In certain embodiments, the protein can be keyhole limpet hemocyanin, glutathione-S-transferase, or gamma globulin. In certain embodiments, the collagen can be solubilized type 1 or solubilized type 4 collagen. In certain embodiments, the solution can include a non-ionic detergent. In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in an organic solvent.” Emphasis added.
Therefore, Applicant discloses in paragraph 0031 an example of a composition comprising a carbohydrate, a protein, and a solubilized collagen as reagents that together form the solid film, and includes some examples of specific types of carbohydrates, protein, or collagen that can be used. But it is not clear if each of these categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the solid film with the claimed properties. 
Paragraph 0124 also recites specific examples of a carbohydrate, specific examples of a protein, and specific examples of a collagen that meet the solid film as claimed by Applicant (see paragraphs 0125-0127.) But likewise, it is unclear if each of the categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the claimed solid film.
Likewise, paragraph 0123 discloses categories that are optimal for the liquid matrix solution, but it is not clear whether all categories are needed to constitute Applicants claimed solid film, or if any subset can form the claimed solid film.
More specifically, paragraph 0123 discloses the following
“The liquid matrix solution optimally comprises five distinct components: a
carbohydrate, protein, solubilized collagen, a non-ionic detergent, and an anti-microbial preservative. For all of these components, there is a range of suitable concentrations. An exemplary concentration is provided for each.” (Emphasis added). 
In any case, each of these categories of reagents are broad, especially the categories of a carbohydrate and protein. Applicant’s claims are broad, especially in comparison to the few specific examples given in Applicant’s specification of a specific carbohydrate or a specific protein that can form the recited solid film.

The quantity of experimentation necessary – it would be undue experimentation for a
skilled artisan to make and use the inventions as claimed since there is no guidance as compositions other than those disclosed in paragraphs 0031 and 0124 that meet the properties recited in claims 11, 57, or 58.

7) The relative skill of those in the art – the level of skill in the art is high since biochemistry is complex and unpredictable.

8) The breadth of the claims – 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 
Claim 57, lines 4-7, recites “a solid film that directly adheres beads to the solid surface, at least some of said beads remaining adhered during the performance of the assay, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature, but solidifies after application to the solid surface without the subsequent addition of a cross-linker…”
	Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. 
In sum, the only compositions disclosed for the claimed solid film that has these properties appear to be disclosed in paragraphs 0031 and 0124 of the specification. However, the “solid film” recited in claims 11, 57, and 58 is substantially too broad in that it encompasses any composition that has these properties (meet these limitations of the solid film recited in claims 11, 57, and 58). Since the claims encompass any composition that meet these claimed properties, including compositions not disclosed by Applicant, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with the rejected claims.

Response to Arguments
Applicant argues that the specification provides examples and support for the claims such that they meet the written description and enablement requirement. Applicant specifically points to paragraphs 0095-0183, and 0124-0125.
Examiner agrees that there are some specific examples of Applicant’s invention. However the grounds for rejection is maintained. Examiner has modified the grounds for rejection to make clear that it is the scope of Applicant’s invention that does not meet the written description and enablement requirement.
Relevant portions of the amended grounds for rejection is copied and pasted here for convenience.
To the extent that the scope of the claimed composition encompasses compositions that are not disclosed by Applicant’s specification, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
There are some working examples of compositions which produce the film having the properties recited in claims 11, 57, and 58 (see paragraphs 0030-0031, and 0124-0127 of the specification). However, the scope of claims 11, 57, and 58 are not limited to those compositions. 
Claim 11, lines 5-, recites “a solid film that directly adheres beads to a solid surface and at least some of said beads remaining adhered during said incubation step at a temperature greater than 60 degrees Centigrade, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature but solidifies after application to the solid surface ”. 
Claim 57, lines 4-7, recites “a solid film that directly adheres beads to the solid surface, at least some of said beads remaining adhered during the performance of the assay, wherein the solid film is formed from a liquid matrix in which the beads are suspended that is liquid at room temperature, but solidifies after application to the solid surface without the subsequent addition of a cross-linker…”
	Claim 58, lines 5, and 10-11 recites “the solid film is formed from a liquid matrix wherein the beads are suspended;…..wherein a portion of the beads remain adherent to the solid surface at a temperature of over 60 degrees centigrade.”
Examiner notes that these limitations regarding the solid film describe its properties, but 
not the composition of the solid film. The only compositions disclosed by Applicant for the solid film that has these properties appear to be disclosed in paragraphs 0031 and 0124 of the specification, and more generically in paragraph 0030. However the “solid film” recited in claims 11, 57, and 58 encompass any composition that has the claimed properties, including compositions that are not disclosed by Applicant. Therefore, to the extent that the scope of the claimed composition encompasses compositions that are not disclosed by Applicant’s specification, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In other words, while Applicant’s claims are enable for certain compositions (such as those specific reagents disclosed in paragraph 0124, the scope of Applicants claims are much broader and do not meet the enablement requirement for compositions not disclosed by Applicants. The compositions disclosed in paragraphs 0031 and 0124 for example includes the category of a carbohydrate and a protein, and Applicant has given specific examples of a carbohydrate and a protein. Applicant also indicated in paragraph 0124 that not all proteins promote the adherence of beads. In other words, some proteins may promote the adherence of beads, but Applicant has indicated only a couple examples. Applicant’s claims however encompass any proteins, and in fact encompass any substance that meet the described property since the claims merely recite a solid film that adheres beads at a temperature of greater than 60 degrees Centigrade (as recited in claims 11 and 58) or that is liquid at room temperature but solidifies after application to a solid surface without the subsequent addition of a cross-linker (as recited in claim 57). However there is no indication in Applicant’s specification that any substances work to make the claimed solid film, other than those specific reagents that are disclosed. 
Examiner emphasizes that it is the scope of Applicant’s claims that fail to meet the enablement requirement.
	Also, as to the composition of the material that forms the solid film, Examiner notes that the examples in the specification is not clear as to what reagents form a composition that meets the properties recited in claims 11, 57, and 58. For example, must it include all the reagent categories of a carbohydrate, a protein, a solubilized collagen, and a non-ionic detergent, disclosed in paragraph 0031, or is only a subset needed?
	Paragraphs 0030 and 0031 discloses some reagents, but the disclosures are still not clear.
	More specifically, paragraph 0030 of the specification discloses the following:
	“In another aspect, a solution can include a carbohydrate, a protein, and solubilized collagen wherein the solution solidifies after application to a solid surface so that particles suspended in the solution are adhered to the solid surface.” Emphasis added.
Furthermore, paragraph 0031 discloses the following:
“In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in a liquid heated to 60 degrees Centigrade or higher. In certain embodiments, the carbohydrate can be glycogen, methyl cellulose, trehalose, chitosan, or an alginate. In certain embodiments, the protein can be keyhole limpet hemocyanin, glutathione-S-transferase, or gamma globulin. In certain embodiments, the collagen can be solubilized type 1 or solubilized type 4 collagen. In certain embodiments, the solution can include a non-ionic detergent. In certain embodiments, the solution can be characterized by the capacity to retain at least 25% of the particles after solidification and then immersion in an organic solvent.” Emphasis added.
Therefore, Applicant discloses in paragraph 0031 an example of a composition comprising a carbohydrate, a protein, and a solubilized collagen as reagents that together form the solid film, and includes some examples of specific types of carbohydrates, protein, or collagen that can be used. But it is not clear if each of these categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the solid film with the claimed properties. 
Paragraph 0124 also recites specific examples of a carbohydrate, specific examples of a protein, and specific examples of a collagen that meet the solid film as claimed by Applicant (see paragraphs 0125-0127.) But likewise, it is unclear if each of the categories of reagents (carbohydrate, protein, and solubilized collagen) are needed, or if any subset of these can form the claimed solid film.
Likewise, paragraph 0123 discloses categories that are optimal for the liquid matrix solution, but it is not clear whether all categories are needed to constitute Applicants claimed solid film, or if any subset can form the claimed solid film.
More specifically, paragraph 0123 discloses the following
“The liquid matrix solution optimally comprises five distinct components: a
carbohydrate, protein, solubilized collagen, a non-ionic detergent, and an anti-microbial preservative. For all of these components, there is a range of suitable concentrations. An exemplary concentration is provided for each.” (Emphasis added). 
In any case, each of these categories of reagents are broad, especially the categories of a carbohydrate and protein. Applicant’s claims are broad, especially in comparison to the few specific examples given in Applicant’s specification of a specific carbohydrate or a specific protein that can form the recited solid film.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Ann Montgomery/Primary Examiner, Art Unit 1678